       Case 1:20-cv-01535-GSA Document 18 Filed 06/11/21 Page 1 of 1


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      LACEY ELIZABETH BERNA,                                  CASE NUMBER: 1:20-cv-01535-GSA
 7
                         Plaintiff,
 8                                                            ORDER OF REMAND AND
             v.                                               DIRECTING ENTRY OF JUDGMENT
 9                                                            IN FAVOR OF PLAINTIFF
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                         Defendant.
12

13
            Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
14
     U.S.C. § 405(g), and to Entry of Judgment (“Stipulation to Remand”, Doc. 17), and for cause shown,
15
     it is ordered that the above-captioned action is remanded to the Commissioner of Social Security for
16
     further proceedings consistent with the terms of the Stipulation to Remand (Doc. 17).
17
            The Clerk of Court is directed to enter a final judgment in favor of Plaintiff Lacey Elizabeth
18
     Berna, and against Defendant Andrew Saul, Commissioner of Social Security.
19

20
21   IT IS SO ORDERED.
22
        Dated:     June 10, 2021                             /s/ Gary S. Austin
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                        1
